DISSENTING- OPINION OP
MR. JUSTICE TODD, JR.,
IN WHICH MR. CHIEF JUSTICE TRAVIESO CONCURS.
In my opinion the lower court abused its discretion and committed prejudicial error in not permitting the juror Oli-veras to be questioned despite the fact that his brother did not testify as a witness at the trial. We do not know whether this witness testified in the two former trials, but it should be presumed that his brother knew of his intervention in the case. If the court had permitted the questioning of juror Oliveras, the defendant could have learned with certainty what was the real situation and, if proper, he could have challenged him for cause upon being denied the peremptory challenge. It does not necessarily appear from defendant’s motion that it was his purpose to challenge juror Oliveras peremptorily. The lower court did not permit the examination under the mistaken theory that since the jury had already been sworn the'motion had to be refused. Precisely, defendant should have been permitted to examine him in *23order to determine if grounds existed to challenge him for cause. People v. Torres, 48 P.R.R. 38.
Conceding that the lower court had discretion to adopt the practice which it followed to constitute the jury, notwithstanding our recommendation to the contrary in People v. Torres, supra, I believe that with more reason it should have given the defendant every reasonable opportunity to examine juror Oliveras, before evidence was presented, even though he had been sworn definitely.
Mainly on this ground I dissent since it is my opinion that the judgment should be reversed and a new trial granted.